Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/29/2022 has been entered.   Claims 1, 8, 9 and 15 are amended.  Claim 4 is canceled.  Claims 1-3 and 5-20 are pending.

Response to Arguments
3.	Applicant’s arguments, see remarks, filed on 1/5/2022, with respect to the rejection of independent claims under have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of what is old and well-known in the art.

In remarks, Applicant argues that the cited prior art, Hendler and Ross, do not teach the amended feature as recited in the independent claims.  
Examiner respectfully disagrees.
 For example, In Fig. 1 and col. 2, lines 32-46, Hendler discloses:

(3) FIG. 1 illustrates, in block form, an embodiment of a system 100 in which the offloaded overhead activities may be executed by a coprocessor 102, in parallel with other Java Virtual Machine activities being executed by a main processor 104. The coprocessor 102 and the main processor 104 communicate via a shared memory 106 or, preferably, registers 108 for faster communication. The main processor 104 and coprocessor 102 may be integrated onto a single chip, or the coprocessor 102 may be provided on a separate chip. In one embodiment, where the coprocessor 102 is provided on a separate chip, the registers 108 are formed as an integral part of the coprocessor 102 chip. Some or all of the offloaded overhead activities may be performed by the coprocessor by executing software or, alternately, by hardware logic.


Moreover, utilizing cache-coherent connection (one-way or two-way) is old and well-known in the art.  For example: Wallach et al. U.S. Patent Application Publication No. 2009/0070553; Pearce et al. (U.S. Patent Application Publication No. 2020/0192676, Kesiraju et al. (U.S. Patent Application Publication No. 2020/0272597 and Conrad et al. (U.S. Patent Application Publication No. 2014/0181352).  Therefore, It would have been obvious implementation to accelerate the processing or communicating data between the main processor and the coprocessor.
In addition, with respect to the amended claim limitation recites: “…a received output of the main processor related…”.   In paragraph 0038, Ross discloses the “Use of the TPM can facilitate generation of the second security layer, which can be a trusted boot platform that verifies the integrity of an operating environment with the network…”,
In order to determine the integrity of the operating system, the analysis of the output data would be necessary to detect any tampering in the operating system.  


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hendler et al. (U.S. Patent No. 6,473,777, hereinafter Hendler) in view of Ross et al. (U.S. Patent Application Publication No. 2017/0251368, hereinafter Ross).
With respect to claim 1, Hendler discloses a computer-implemented method comprising:  receiving, at a computing device comprising a main processor and a coprocessor, a primary program and a verification logic that are generated based on a target function; configuring the main processor to execute the primary program and the coprocessor to implement the verification logic; and providing the proof to a verifying computing device for determining whether the primary program is tampered with (e.g. Hendler, col. 2, lines 32-46, “…certain overhead activities of executing a Java program are offloaded from a main processor to a coprocessor…”; “…the offloaded activities may be executed by a coprocessor 102, in parallel with other Java Virtual Machine activities being executed by a main processor 104 and coprocessor 102 may be integrated onto a single chip, or the coprocessor 102 may be provided on a separate chip; “col. 3, lines 13-27 and lines 57-63, “Another overhead activity that may be offloaded by the main processor 104 to the coprocessor 102 is a portion of bytecode verification activity…The main processor 104 communicates to the coprocessor 102 a pointer to the class structure in the shared memory.  The coprocessor 102 executes a verification program on that class structure and returns to the main processor 104 (e.g., via one of the shared registers 108 in Fig. 1) an indication of whether the class structure could be successfully verified...”).
Hendler does not explicitly mention “receiving, at a computing device comprising a main processor and a coprocessor, a primary program and a verification logic that are generated based on a target function”.  However, this feature would have been obvious to one of ordinary skill in the art before the effective filing date to have these information received at the primary processor and the coprocessor as a request for verification service from other server. 
Hendler further does not explicitly mention but Ross discloses collecting telemetry from the main processor executing the primary program; using the telemetry at the coprocessor implementing the verification logic to generate a proof and the proof to a verifying computing device whether a received output of the main processor related to the primary program is tampered by the computing device (by the main processor as recited in claims 8 and 15) (e.g. Ross, paragraph 0049, “The Telemetry Module can be used for statistics and logging…can also support trigger based actions, provide a near real-time analysis of the entire environment, and offload telemetry analysis from MEC appliances…all event data processing is conducted via the Telemetry Module”; paragraph 0038, “Use of the TPM can facilitate generation of the second security layer, which can be a trusted boot platform that verifies the integrity of an operating environment with the network…”, note: verifies the integrity of an operating environment would require determining the output data analysis in order to detect whether the operating system is being tampered.).
(Ross, paragraphs 0038 and 0049).
Hendler discloses the main processor and the coprocessor may be communicated via the shared memory or register for faster communication and the main processor and the coprocessor may be integrated into a single chip or the coprocessor may be provided on a separate chip or the registers are formed as an integrated part of the coprocessor chip (e.g. Fig. 1, col. 2, lines 32-46, Note: (interface between the main processor and the coprocessor would have been obvious).  However, Hendler does not explicitly mention using a two-way cache coherent interconnect between the main processor and the coprocessor.  However, utilizing a cache coherence in data exchange between main processor and coprocessor is old and well-known in the art (see Wallach et al. U.S. Patent Application Publication No. 2009/0070553; Pearce et al. (U.S. Patent Application Publication No. 2020/0192676, Kesiraju et al. (U.S. Patent Application Publication No. 2020/0272597 and Conrad et al. (U.S. Patent Application Publication No. 2014/0181352).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the two-way (or one-way) cache-coherent interconnect as interface of data exchange (or one-way, to better protect data leak between 

 	With respect to claim 2, Hendler and Ross disclose the computer-implemented method wherein providing the telemetry to the coprocessor comprises transferring the telemetry through a one-way transparent bus (e.g. Hendler, Fig. 1, registers, connected through bus lines; Ross, paragraph 0049).  Hendler discloses the main processor and the coprocessing may be a single integrated chip or a separate chip and is communicate with the coprocessor using coprocessor registers.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the one-way transparent bus between the data transfer from the main processor to the coprocessor to ensure integrity of data flow between the main and coprocessor.

 	With respect to claim 3, Hendler and Ross disclose the computer-implemented method of claim 1, wherein the telemetry is stored in a data memory of the main processor (e.g. Ross, paragraph 0049).

 	With respect to claim 5, Hendler and Ross disclose the computer-implemented method of claim 3, wherein: the coprocessor modifies content of the data memory, and the modified content affects execution of the primary program (e.g. Hendler, col. 3, lines 21-28). 

e.g. Hendler, col. 3, lines 23-28).

With respect to claim 7, Handler and Ross disclose the computer-implemented method of claim 6, wherein: the proof and the program states are generated according to a public key, the verifier computing device checks the proof based on a private key, and the public key and the private key are generated based on a security parameter (e.g. Hendler, col. 3, lines 13-27; Ross, paragraph 0037).

With respect to claims 8-20, the claims are computing device and computer program product claims that are substantially similar to method claims 1-3 and 5-7.  Therefore, claims 8-20 are rejected based on the similar rationale.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONGOC TRAN whose telephone number is (571)272-3843.  The examiner can normally be reached on 9-5 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONGOC TRAN/Primary Examiner, Art Unit 2434